For digest, see Victor v. Louise Mills, next above.
The only difference between this case and the other one, between the present plaintiff and the Louise Mills, is that the insured assignor is at this time the president of the corporation. In the view which we take of the case as set out in the opinion in that case, this fact does not affect the result. The preliminary questions in both cases are the same. For the reasons given in that opinion, we are of the opinion that the payment of the premiums on the policies is ultra vires. We note in the pleading the allegation, admitted to be true, that the *Page 90 
defendant company has contracted a loan upon the policy with the defendant insurance company. The rights of the companies will be adjusted as suggested in the other case. The judgment overruling the demurrer to the answer is
Reversed.
(120)